Egan, J.
Were the suit against a stranger, who had purchased a safe from the plaintiffs, we might view the matter differently in some respects. The defendants, however, had been acting as plaintiff’s agents for some time, had made other purchases and payments, without complaint, and must be naturally supposed to have more familiarity with the reputation and constitution of safes than persons not engaged in the business, and the gravamen of their complaint seems to be that a dwelling-house safe, made at their request, for one Webster, did not satisfactorily stand the test of fire. * * * It further appears the defendants sold this safe to Webster for a full price, a handsome profit on what they paid for it, and that no reclamation was made on them for that price or any part of it. * * * It is well settled that even if there be redhibitory defects in a thing purchased, if the buyer resells it at a full price, and is not called upon for reclamation, it is no defence against the payment of the purchase price.

Judgment affirmed.